Order entered December 17, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01483-CV

                          IN RE KEVIN GLASPIE, Relator

              Original Proceeding from the 203rd Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. F18-57718

                                       ORDER
                       Before Justices Francis, Evans, and Schenck

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   DAVID EVANS
                                                        JUSTICE